DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. Publication No. 2018/0261738) in view of Rhee (U.S. Publication No. 2015/0054008), further in view of Rogers et al. (U.S. Publication No. 2010/0317132).
Regarding claim 1¸ Cha teaches a manufacturing method of a micro light emitting diode device, comprising:
forming a connection layer (Fig. 4A, 110) and a plurality of epitaxial structures (130, Fig. 4B) on a substrate (101), wherein the plurality of epitaxial structures are separated from each other (see Fig. 4B) and relative positions therebetween are fixed via the connection layer (fixed to connection layer 110);

bonding each of the plurality of epitaxial structures to a destination substrate (Fig. 5A, substrate 161), wherein the substrate and the destination substrate are respectively disposed on the two opposite sides of the plurality of epitaxial structures (see Fig. 5A);
removing the substrate to expose the connection layer (Fig. 5B); and
forming a light conversion layer (see Fig. 11, color filter 77) corresponding to each of the plurality of epitaxial structures (see Fig. 11).
Cha does not specifically teach forming a plurality of light blocking layers between the plurality of epitaxial structures, wherein the plurality of light blocking layers and the plurality of epitaxial structures are alternately arranged; or the second substrate bond occurring after forming the plurality of light blocking layers, wherein a width of the light conversion layer is greater than or equal to a distance between any two of the plurality of light blocking layers.  
Cha teaches that the epitaxial devices are separate (see Fig. 4B), but does not teach that each entire epitaxial structure is separate from one another.  However, Rhee teaches another substrate (Fig. 10, substrate 1010) on which several separate epitaxial devices are formed (1100), between which is formed a light blocking layer (1021, see paragraph [0202]).  It would have been obvious to a person of skill in the art at the time of the priority date that the epitaxial structures could have been separated in order to form a light blocking layer therebetween because this would improve the accuracy and clarity of each light emitting device by preventing light bleeding from one pixel to another.  Moreover, Rogers teaches a device in which a single layer epitaxial device is separated into several different devices by complete separation (see Fig. 84).  It would have been obvious to a person of skill in the art at the time 
Rhee additionally teaches that the second substrate is bonded after the light blocking layers are formed (see Fig. 6). It would have been obvious to a person of skill in the art that the substrate would necessarily be bonded after the light blocking layers are formed because the light blocking layers are pressed into the device by the susbtrate. 
Finally, Rhee teaches that the color filters (181, 182, 183) are wider than a distance between the light blocking layers (see Fig. 5C).  It would have been obvious to a person of skill in the art at the time of the priority date that the light blocking layers and color filter would overlap in order to eliminate portions of each light emitting device that are uncovered.

Regarding claim 2¸ Cha in view of Rhee and Rogers teaches the manufacturing method of the micro light emitting diode device according to claim 1, further comprising:
before forming the light conversion layer, completely removing the connection layer (see Cha Fig. 5C, connection layer is removed prior to any further processing after the second substrate is attached), wherein the light conversion layer is directly formed on each of the plurality of epitaxial structures (see Cha Fig. 5D, color filter 175 is directly formed on the epitaxial structures 130, paragraph [0097]).

Regarding claim 6¸ Cha in view of Rhee and Rogers teaches the manufacturing method of the micro light emitting diode device according to claim 1, wherein the light conversion layer corresponding to each of the plurality of epitaxial structures is directly formed on the connection layer (see paragraph [0125], connection layer 110 may be kept, and color filter 175 therefor attached to the connection layer).
Claims 11-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed (U.S. Publication No. 2018/0175248) in view of Rhee.
Regarding claim 11¸ Ahmed teaches a micro light emitting diode device, comprising:
a circuit substrate (Fig. 8B, substrate 875);
a plurality of epitaxial structures (320, see Fig. 8A), disposed on the circuit substrate and separated from each other (see Fig. 8A);
a plurality of first pads (390), respectively disposed on the plurality of epitaxial structures (320), and each of the plurality of epitaxial structures is electrically bonded to the circuit substrate (875) via the corresponding first pad (see Fig. 8B).
Ahmed does not specifically teach a plurality of light blocking layers, disposed between the plurality of epitaxial structures, wherein the plurality of light blocking layers and the plurality of epitaxial structures are alternately arranged; and a plurality of light conversion layers, disposed corresponding to the plurality of epitaxial structures, wherein a width of each of the plurality of light conversion layers is greater than or equal to a distance between any two of the plurality of light blocking layers.
However, Rhee teaches another similar device in which the epitaxial structures (Rhee Fig. 10, structure 1100) are alternately arranged with light blocking layers (1020).  It would have been obvious to a person of skill in the art at the time of the priority date that the epitaxial structures could have been separated in order to form a light blocking layer therebetween because this would improve the accuracy and clarity of each light emitting device by preventing light bleeding from one pixel to another.
Rhee also teaches color filters (181, 182, 183) formed over reach epitaxial structure, which are wider than a distance between the light blocking layers (see Fig. 5C).  It would have been obvious to a person of skill in the art at the time of the priority date to form color filters because different colored pixels are an essential part of a display screen being able to alter its image.  It would have also been 

Regarding claim 12¸ Ahmed in view of Rhee teaches the micro light emitting diode device according to claim 11, further comprising:
a plurality of connection portions (Ahmed 940/850), disposed corresponding to the plurality of light blocking layers (disposed between the light blocking layers of the proposed combination).

Regarding claim 13¸ Ahmed in view of Rhee teaches the micro light emitting diode device according to claim 12, wherein a ratio of a thickness of each of the plurality of connection portions to a thickness of each of the plurality of light conversion layers is between 0.5 to 1.5.
Ahmed in view of Rhee does not specifically teach the ratio of the thickness of the connection portions to the thickness of the light conversion layers.  However, it would have been obvious to a person of skill in the art at the time of the priority date that the non-critical ratio could have been optimized through routine experimentation or calculation based on the materials used for both color filter and connection layer.

Regarding claim 14¸ Ahmed in view of Rhee teaches the micro light emitting diode device according to claim 11, further comprising:
a connection layer (Ahmed connection layer 870), disposed on the plurality of light blocking layers and the plurality of epitaxial structures (see Fig. 8B, when combined with Rhee, the connection layer 870 would be on both the epitaxial structure 320 and the light blocking layers between), wherein the plurality of light conversion layers are disposed on the connection layer (see Rhee Fig. 10, cover 1030 is analogous to cover 875 of Ahmed.  Under the proposed combination, Rhee’s cover 1030 would 

Regarding claim 16¸ Ahmed in view of Rhee teaches the micro light emitting diode device according to claim 11, further comprising:
a plurality of connection portions (Ahmed Fig. 8B, connection portion 850/940), disposed corresponding to the plurality of epitaxial structures (Fig. 8B) and extending to a portion of each of the plurality of light blocking layers (see Fig. 8B, connection portion 940 extends beyond the sidewall edge of each epi structure).

Regarding claim 17¸ Ahmed in view of Rhee teaches the micro light emitting diode device according to claim 11, wherein two opposite surfaces (top and bottom) of each of the plurality of light blocking layers are respectively aligned with two opposite surfaces of each of the plurality of epitaxial structures (top and bottom, see Rhee Fig. 10).


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ahmed in view of Rhee, further in view of Cha.
Regarding claim 15¸ Ahmed in view of Rhee teaches the micro light emitting diode device according to claim 14, but does not specifically teach wherein the connection layer is a patterned connection layer.
However, Cha teaches an analogous connection layer (Fig. 5D, layer 175 connects epitaxial structures to cover 171), which is patterned (see Fig. 5D).  It would have been obvious to a person of skill .


Allowable Subject Matter
Claims 9-10 and 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9-10, the prior art, alone or in combination, fails to teach or suggest forming an insulating layer on a side wall surface and a bonding surface connected to each other of each of the plurality of epitaxial structures and the connection layer; forming a light blocking layer on the insulating layer, wherein the light blocking layer expose the first pad of each of the plurality of epitaxial structures;
Regarding claims 19-20, the prior art, alone or in combination, fails to teach or suggest teach an insulating layer, disposed on a side wall surface and a bonding surface connected to each other of each of the epitaxial structures; a light blocking layer, disposed on the insulating layer, wherein the light blocking layer expose the plurality of first pads.

Claims 3-5, 7-8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-4, the prior art, alone or in combination, fails to teach or suggest before forming the light conversion layer, partially removing the connection layer to expose a surface of each of the plurality of epitaxial structures relative to the first pad and form a plurality of connection portions corresponding the plurality of light blocking layers, respectively.
Regarding claim 5, the prior art, alone or in combination, fails to teach or suggest wherein the substrate is a patterned substrate, the connection layer exposed after removing the substrate is a patterned connection layer.
Regarding claim 7, the prior art, alone or in combination, fails to teach or suggest before forming the light conversion layer, partially removing the connection layer to expose a portion of each of the plurality of light blocking layers and form a plurality of connection portions corresponding the plurality of epitaxial structures, respectively.
Regarding claim 8, the prior art, alone or in combination, fails to teach or suggest after forming the plurality of light blocking layers, and before bonding each of the plurality of epitaxial structures to the destination substrate, forming a first adhesive layer on the plurality of light blocking layers, wherein the first adhesive layer covers the plurality of epitaxial structures and the first pad and connecting a first substrate with the first adhesive layer, removing the substrate, and connecting a second substrate with the epitaxial structures via a second adhesive layer, removing the first substrate and the first adhesive layer to expose the first pad and the plurality of light blocking layers.
Regarding claim 18, the prior art, alone or in combination, fails to teach or suggest wherein the plurality of first pads, the plurality of light blocking layers and the circuit substrate define a plurality of air spaces.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525.  The examiner can normally be reached on Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN G CLINTON/Examiner, Art Unit 2816     

/SELIM U AHMED/Primary Examiner, Art Unit 2896